Citation Nr: 1445562	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-14 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for minor children in the custody of the appellant.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to September 2001 and from January 2005 to July 2006, including combat service in Iraq, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her Notice of Disagreement and Substantive Appeal, the appellant, the Veteran's spouse and the mother of their two sons, seeks an apportionment of his benefits in the amount of VA compensation the Veteran is receiving for having three dependents, i.e., her as his spouse and their two sons.  She asserts that the Veteran has not been compliant with a court order directing him to pay her $880.00 per month and that he is not providing for the support of their sons.

At the time of the December 2009 rating decision on appeal, the Veteran's combined rating was 40 percent.  In addition, of record was a court order indicating that the appellant's net monthly income at the time was $1,401.34 and that the Veteran's net monthly income was $3,027.06.  The Court ordered that the Veteran pay the appellant $880.00 per month, which consisted of $800.00 per month in support and $80.00 per month for arrears.  

In the special apportionment decision on appeal, the RO based its determination on a finding that the Veteran's monthly income was $674.00, with $880.00 in monthly expenses, resulting in a net monthly deficit of $206.00.  By contrast, the RO determined that the appellant's net monthly income was $880.00 per month and that she had no expenses, resulting in net monthly income after expenses of $880.00.  

Since that time, the RO has increased the ratings for the Veteran's posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), right knee and left knee disabilities, and his combined disability rating is currently 90 percent.  In addition, a May 2013 letter from the RO advising the Veteran of the grant of his increased benefits reflects that as of December 1, 2012, he was receiving $2,003.00, which including compensation for his dependents, the appellant and his sons J and J.  Indeed, the RO's May 2013 letter states, 

We are paying you as a Veteran with 3 dependents.   Your payment includes an additional amount for your spouse, [Y] and your children, [J] and [J].  Let us know right away if there is any change in the status of your dependents.

Unfortunately, there is no current information of record regarding the finances of either the appellant or of the Veteran.  Therefore, the Board does not have sufficient evidence on which to render a determination and thus this matter must be remanded.  On remand both the appellant and the Veteran must be asked to complete VA Form 21-0788 regarding income, net worth and expenses.  In addition, the appellant should be asked to furnish any documentation that she has not received child support payments from the Veteran, and the Veteran should be asked to submit documentation of payments that he has made to the appellant. 

Accordingly, the case is REMANDED for the following action:

1.  Request that both the appellant and the Veteran complete VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award. 

2.  Request that the appellant provide documentation that the Veteran has not been providing child support payments, including but not limited to court filings and statements from herself and individuals who have firsthand knowledge of the situation.

3.  Request that the Veteran provide documentation for any child support payments he has made, including but not limited to canceled checks, bank statements, and statements from himself and individuals who have firsthand knowledge of the situation.

4.  Then readjudicate the appeal.  The supplemental statement of the case or other decision must be provided to both the appellant and the Veteran, and they must be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

